Case 2:18-cv-05969-JFB-GRB Document 14-2 Filed 01/09/19 Page 1 of 9 PageID #: 112




                 Exhibit B
  Case 2:18-cv-05969-JFB-GRB Document 14-2 Filed 01/09/19 Page 2 of 9 PageID #: 113

                                                                                                        52 East Gay Street
                                                                                                             P.O. Box 1008
VCI RYS                                                                                          Columbus, Ohio 43216-1008

                                                                                                            www.vorys.com
Vorys, Sater,Seymour and Pease LLP
Legal Counsel                                                                                                Founded 1909



      Tyler B. Pensyl
      Direct Dial (614) 464-6334
      Email tbpensyl@vorys.com



                                                   November 12, 2018

      VIA OVERNIGHT DELIVERY & EMAIL

     Mr. Yosef Yossi Zak-Likowski
     Blue Point Solutions NY LLC
     Matkal LLC
     do Dustin Hecker, Esq.
     Posternak Blankstein & Lund LLP
     The Prudential Tower
     800 Boylston St., 32nd Floor
     Boston, MA 02199-8004
     dhecker@pbl.com


                 Re:         Unauthorized Sales of Products Bearing the Otter Trademarks

     Dear Mr. Hecker:

            Otter Products, LLC and TreeFrog Developments, Inc. (collectively, "Otter") have
     retained Vorys, Sater, Seymour and Pease LLP to represent them in connection the unauthorized
     sales of OtterBox-brand products ("OtterBox Products") and LifeProof-brand products
    ("LifeProof Products") (collectively, "Otter Products") through the "Blue Point" storefront on
     www.amazon.com ("Amazon"). We have determined that the "Blue Point" storefront is
     operated by Blue Point Solutions NY LLC, Matkal LLC, and Yosef Yossi Zak-Likowski
    (collectively,"Blue Point"). We are addressing this letter to you because it is our understanding
     that you represent Blue Point. If this is not correct, please let me know immediately.

              We are aware that Otter currently has a lawsuit against Blue Point pending in the Eastern
     District of New York arising out of Blue Point's illegal sale of counterfeit products. In addition
     to engaging in trademark counterfeiting, Blue Point is also engaged in trademark infringement,
     false advertising, and unfair competition by advertising and selling products bearing Otter's
     trademarks. If Blue Point continues to engage in such conduct, Otter intends to move forward
     with another lawsuit against Blue Point. In order to avoid such a lawsuit, Blue Point must
     immediately remove all Otter Products from its Amazon storefront and all other unauthorized
     websites, stop selling any and all Otter Products, and identify all sources of Otter Products it is
     selling.




                      Columbus I Washington   I   Cleveland   I   Cincinnati I Akron   I   Houston I   Pittsburgh
Case 2:18-cv-05969-JFB-GRB Document 14-2 Filed 01/09/19 Page 3 of 9 PageID #: 114


   VD RYS
          Legal Counsel



   Dustin Hecker, Esq.
   November 12, 2018
   Page 2


            I.        Otter Products May Only Be Sold By Approved Sellers Through Authorized
                      Channels.

           Only sellers expressly authorized by Otter (hereinafter, "Authorized Resellers") are
   permitted to sell Otter Products. Authorized Resellers are required to sell Otter Products only in
   certain channels and are subject to Otter's Authorized Reseller policies and agreements
  (collectively, the "Policies"). It is only by limiting sales to Authorized Resellers who are
   required to follow the Policies that Otter is able to ensure the satisfaction of consumers and to
   maintain the integrity and reputation of the OtterBox and LifeProof brands. For these reasons,
   all individuals and entities—including Authorized Resellers—are prohibited from selling Otter
  Products on online marketplace websites such as Amazon without authorization from Otter.

            II.      Blue Point's Sales Of Otter Products Are Unlawful.

          To protect the OtterBox and LifeProof brands and prevent consumer confusion, Otter has
  secured a number oftrademarks relating to the OtterBox brand (the "OtterBox Trademarks") and
  the LifeProof brand (the "LifeProof Trademarks)(collectively, the "Otter Trademarks").1 Otter
  is the only entity entitled to use the Otter Trademarks in the United States. By advertising and
  selling products bearing the Otter Trademarks that do not come with the benefits that accompany
  genuine Otter Products and that are not subject to Otter's control, Blue Point is using the Otter
  Trademarks illegally. Blue Point's repeated use and misappropriation of the Otter Trademarks
  constitutes trademark infringement pursuant to 15 U.S.C. § 1114, unfair competition and false
  advertising pursuant to 15 U.S.C. § 1125(a), and a violation of numerous state laws.

                     A.       Blue Point's Sale Of Products Bearing The Otter Trademarks Is
                              Likely To Cause Consumer Confusion And Infringes On The Otter
                              Trademarks.

         Blue Point's unauthorized use of the Otter Trademarks to market and sell products
  constitutes trademark infringement and is likely to cause confusion in the marketplace. See
  Beltronics USA, Inc. v. Midwest Inventory Distrib., LLC, 562 F.3d 1067, 1071 (10th Cir. 2009).
  Blue Point's listings of products bearing the Otter Trademarks is likely to confuse and deceive

   1 The OtterBox Trademarks include, but are not limited to, the following trademarks that Otter Products, LLC has registered
   with the United States Patent and Trademark Office ("USPTO"): OTTERBOXN (U.S. Trademark Reg. Nos. 5,439,652;
   5,498,180; 4,602,221; and 3,788,534); DEFENDER SERIES® (U.S. Trademark Reg. No. 4,616,874); STRADA SERIES® (U.S.
   Trademark Reg. No. 4,864,518); STATEMENT SERIES® (U.S. Trademark Reg. No. 4,952,893); SYMMETRY SERIES® (U.S.
   Trademark Reg. No. 4,709,178); PURSUIT SERIES® (U.S. Trademark Reg. No. 4,280,846); ALPHA GLASS® (U.S.
   Trademark Reg. No. 4,702,961); VENTURE® (U.S. Trademark Reg. No. 5,449,981); TROOPER® (U.S. Trademark Reg. No.
   5,496,963); and ELEVATION® (U.S. Trademark Reg. No. 5,444,887). The LifeProof Trademarks include, but are not limited
   to, the following trademarks that TreeFrog Developments, Inc. has registered with the USPTO: LIFEPROOF (U.S. Registration
   Nos. 4,519,288; 4,520,890; 4,360,963; and 4,057,201); LIFEJACKET® (U.S. Registration No. 4,354,783); LET'S GO! (U.S.
   Registration No. 4,285,129).
Case 2:18-cv-05969-JFB-GRB Document 14-2 Filed 01/09/19 Page 4 of 9 PageID #: 115



   VCI RYS
        Legal Counsel



   Dustin Hecker, Esq.
   November 12, 2018
   Page 3


  consumers because they suggest to consumers that(1) Blue Point is affiliated with or sponsored
  by Otter,(2) Otter approves ofthe products Blue Point sells, and (3)the products Blue Point sells
  are delivered with all the same benefits and characteristics as Otter Products sold by Authorized
  Resellers. See 15 U.S.C. § 1114; Courtenay Commc'ns Corp. v. Hall, 334 F.3d 210, 213 n.1 (2d
  Cir. 2003). Such representations are untrue because Otter has not authorized Blue Point to sell
  its products and the products Blue Point sells do not come with the same benefits as genuine
  Otter Products sold by Otter and its Authorized Resellers. In fact, as explained below, the
  products Blue Point sells are materially different from genuine Otter Products because they do
  not come with the same benefits as genuine Otter Products and are not subject to Otter's quality
  controls. As such, the products Blue Point sells are not genuine Otter Products. See
  Beltronics, 562 F.3d at 1072(10th Cir. 2009)("A materially different product is not genuine and
  may generate consumer confusion about the source and the quality of the trademarked
  product."); Shell Oil Co. v. Commercial Petroleum, Inc., 928 F.2d 104, 107 (4th Cir. 1991)("A
  product is not truly 'genuine' unless it is manufactured and distributed under quality controls
  established by the manufacturer.").

          Even if Blue Point purchased or otherwise obtained the products from an Authorized
  Reseller, Blue Point's actions are not protected by the "first sale doctrine." The first sale
  doctrine does not apply "'when an alleged infringer sells trademarked goods that are materially
  different than those sold by the trademark holder"' Beltronics, 562 F.3d at 1072 (quoting
  Davidoff & CIE, S.A. v. PLD Int'l Corp., 263 F.3d 1297, 1302 (11th Cir. 2001)), or when the
  alleged infringer does not (or cannot) offer the quality controls that the trademark holder
  provides. Shell Oil Co., 928 F.2d at 107. As set forth herein, the products Blue Point sells are
  materially different from genuine Otter Products and do not carry the quality controls of genuine
  Otter Products. As such, Blue Point's sales of products bearing the Otter Trademarks are not
  protected by the first sale doctrine and infringe on the Otter Trademarks.

                         1.    The Products Blue Point Sells Are Materially Different from
                               Genuine Otter Products.

          Unlike genuine Otter Products purchased from Authorized Resellers, the products Blue
  Point sells bearing the OtterBox Trademarks, and without Otter's consent, do not come with the
  OtterBox Warranty — a material component of OtterBox products that provides that Otter will
  repair or replace a product within the warranty period on account of a defect in the product's
  materials or workmanship. Critically, the OtterBox Warranty is only available to OtterBox
  products purchased from Authorized Resellers who are subject to Otter's quality controls;
  it is not available for products sold by unauthorized sellers who are not subject to Otter's
  quality controls. Because Blue Point is not an Authorized Reseller who is subject to Otter's
  quality controls, the unauthorized products it sells do not come with the OtterBox Warranty.
  Courts have held repeatedly that products sold without applicable warranties are materially
Case 2:18-cv-05969-JFB-GRB Document 14-2 Filed 01/09/19 Page 5 of 9 PageID #: 116


   VCI RYS
        Legal Counsel



   Dustin Hecker, Esq.
   November 12, 2018
   Page 4


   different from genuine products. See, e.g., Beltronics USA, Inc., 562 F.3d at 1075-76 (affirming
  preliminary injunction for trademark infringement where unauthorized product did not include
  manufacturer's warranty); TracFone Wireless, Inc. v. Pak China Grp. Co., 843 F. Supp. 2d 1284,
   1298 (S.D. Fla. 2012) (holding that products sold with invalid warranties were materially
  different and their sale constituted trademark infringement); Perkins Sch. For the Blind v. Maxi-
  Aids, Inc., 274 F. Supp. 2d 319, 326 (E.D.N.Y. 2003)(holding that trademark holder stated a
  claim for infringement where defendant sold product with inferior warranty). Further, courts
  have held that such sales are likely to cause customer confusion. See Fender Musical
  Instruments Corp. v. Unlimited Music Ctr., Inc., 1995 U.S. Dist. LEXIS 15746, at *10(D. Conn.
  Feb. 16, 1995)(consumers who purchased a Fender guitar from unauthorized seller that did not
  come with Fender's warranty would likely be confused because consumer would think that his
  purchase of a product that contained Fender's trademark would consist not just of the guitar "but
  also the services and guarantees that usually accompany such a sale"). As such, the products
  Blue Point sells are materially different from genuine OtterBox products, are likely to confuse
  consumers, and infringe on the OtterBox Trademarks.

          Not only do the products Blue Point sells not come with the OtterBox Warranty, but they
  also do not come with other material benefits that accompany genuine Otter Products. For
  example, Otter's Authorized Resellers are required to provide customer service concurrently
  with and after their sales that Blue Point cannot provide. Authorized Resellers are required to
  familiarize themselves with the special features of all products kept in inventory and to be able to
  advise clients on how to use the products safely and properly. Indeed, Authorized Resellers must
  have sufficient product knowledge to address end-user customer questions and concerns both
  before and after the sale of the products and respond to customer inquiries promptly. Because the
  products Blue Point sells do not come with these same services and benefits that accompany
  genuine Otter Products sold by Authorized Resellers, they are materially different. See Beltronics
  USA, 562 F.3d at 1073 (affirming "that material differences may include the . . . services
  associated with Beltronics' radar detectors"); SKF United States, Inc. v. ITC, 423 F.3d 1307,
  1312 (Fed. Cir. 2005)("[T]rademarked goods originating from the trademark owner may have
  nonphysical characteristics associated with them, including services, such that similar goods
  lacking those associated characteristics may be believed by consumers to have originated from
  the trademark owner and, lacking such traits, may mislead the consumer and damage the owner's
  goodwill.")

                         2.     The Products Blue Point Sells Do Not Adhere to the Rigorous
                                Quality Controls Implemented With Respect To Genuine Otter
                                Products.

         It is also well-recognized that goods are not genuine, and therefore violate trademark law,
  if they fail to conform to the trademark holder's quality control standards. See, e.g., Zino
Case 2:18-cv-05969-JFB-GRB Document 14-2 Filed 01/09/19 Page 6 of 9 PageID #: 117


   VO RYS
         Legal Counsel



   Dustin Hecker, Esq.
   November 12, 2018
   Page 5


   Davidoff SA v. CVS Corp., 571 F.3d 238, 243 (2d Cir. 2009) (holding that "goods are not
   genuine if they do not conform to the trademark holder's quality control standards"); Societe Des
   Produits Nestle, S.A. v. Casa Helvetia, Inc., 982 F.2d 633, 643 (1st Cir. 1992)(holding that the
   difference in quality controls created a presumption of customer confusion and constituted
   trademark infringement); Ahava (USA), Inc. v. J.W.G., Ltd, 250 F. Supp. 2d 366, 369(S.D.N.Y.
   2003)(concluding that an unauthorized product "is not considered genuine if the [product] does
   not meet the trademark owner's quality control standards").

          Otter imposes quality controls that are unique to genuine Otter Products, including but
  not limited to: requiring Authorized Resellers to store, handle, ship, and dispose of products in
  accordance with specific guidelines designed to ensure quality; forbidding Authorized Resellers
  from relabeling, repackaging or otherwise altering Otter Products or any labels or literature
  accompanying the products; prohibiting Authorized Resellers from tampering with, defacing, or
  otherwise altering codes or other identifying information on products and packaging; and
  requiring Authorized Resellers to inspect products regularly for damage or defect. In the event
  that an Authorized Reseller identifies any quality-related issues for any Otter product, the
  Authorized Reseller is required to notify Otter immediately so that Otter can investigate the
  concern—and if necessary alert other Authorized Resellers and remove any such products from
  its authorized sales channels. The products Blue Point sells are not subject to and do not abide by
  these quality control requirements. Thus, the products Blue Point sells are not genuine Otter
  Products. Shell Oil Co., 928 F.2d at 107. Further, Blue Point's unauthorized sale of Otter
  Products without adhering to Otter's quality control standards harms the OtterBox and LifeProof
  brands, causes consumer confusion, and compromises consumer safety and well-being.

           In addition to selling products that do not comply with Otter's quality controls,
  consumers who purchase products from Blue Point are also limited in their ability to receive
  information from Otter pertaining to Otter Products. Otter's Authorized Resellers, unlike Blue
  Point, are required to assist with product recalls and other consumer safety information efforts.
  Otter is unable to obtain such assistance from Blue Point because Blue Point has not identified
  itself to Otter or identified where it is obtaining the products it is selling. Courts have held that
  when purchasers of unauthorized products are limited in their ability to be informed of recall and
  safety information, they are not receiving the "full bundle of services and product features that
  typically accompany such a purchase[,]" and therefore, have not received a genuine product.
  Beltronics USA, Inc. v. Midwest Inventory Distrib. LLC, 522 F. Supp. 2d 1318, 1327 (D. Kan.
  2007), aff'd Beltronics USA, Inc., 562 F.3d 1067.

          In sum, consumers who purchase Otter Products from Blue Point are receiving products
   that are not subject to, interfere with, and that do not abide by Otter's quality control
   requirements, increasing the likelihood that these consumers could receive damaged products or
   have an otherwise unsatisfactory experience, causing them to lose confidence in the OtterBox
Case 2:18-cv-05969-JFB-GRB Document 14-2 Filed 01/09/19 Page 7 of 9 PageID #: 118


   VO RYS
        Legal Counsel



   Dustin Hecker, Esq.
   November 12, 2018
   Page 6


   and LifeProof brands. Because the products Blue Point sells do not comply with Otter's quality
   controls and do not offer unique benefits available only through Otter's Authorized Resellers,
   they are materially different from genuine Otter Products and illegally infringe on the Otter
   Trademarks. See, e.g., Ahava (USA), Inc., 250 F. Supp. 2d at 369.

                  B.        Blue Point's OtterBox Product Listings On Amazon Falsely Advertise
                            The Products It Is Selling.

         In addition to infringing on the Otter Trademarks, Blue Point's OtterBox Product listings
  on Amazon also falsely advertise that the products it sells come with the OtterBox Warranty.
  Blue Point's OtterBox Product listings falsely state that the product: "Includes OtterBox 1-year
  case warranty (see website for details) and 100% authentic."                         See, e.g.,
  https://www.amazon.com/OtterBox-Commuter-Case-iPhone-
  Packaging/dp/B07GBH6HRS/ref=sr 1 1?m=AJ893KNV8ME5K&s=merchant-
  items&ie=UTF8&qid=1542055696&sr=1-1&keywords=otterbox. Moreover, by listing OtterBox
  products as "New," Blue Point is representing to consumers that the product comes with the
  OtterBox Warranty. Indeed, Amazon's listings policies state that a "New" listing comes with the
  manufacturer's warranty:

              New:

              Just like it sounds. A brand-new, unused, unopened item in its original packaging, with all original
              packaging materials included. Original protective wrapping,if any,is intact. Original manufacturer's
              warranty, if any,still applies, with warranty details included in the listing comments.

  https://sellercentral.amazon.com/gp/help/extema1/200339950?language=en US&ref=efph 2003
  39950 cont 521.

         As explained above, the OtterBox Products Blue Point sells do not come with the
   OtterBox Warranty. Blue Point is therefore engaging in false advertising by representing to
   consumers that the products it sells come with the OtterBox Warranty. 15 U.S.C. § 1125(a);
   Compaq Computer Corp. v. Packard Bell Elecs., 163 F.R.D. 329, 336 (N.D.Ca1.1995)
  (explaining that 15 U.S.C. § 1125(a) prohibits advertising that is false or misleading to the
   consuming public).
Case 2:18-cv-05969-JFB-GRB Document 14-2 Filed 01/09/19 Page 8 of 9 PageID #: 119


   VO RYS
         Legal Counsel



   Dustin Hecker, Esq.
   November 12, 2018
   Page 7


                  C.     Blue Point's Acquisition And Sale Of Otter Products Tortiously
                         Interferes With Otter's Contracts and/or Business Relationships With
                         Its Authorized Resellers and/or Distributors.

           To the extent Blue Point is acquiring Otter Products from Otter's Authorized Resellers or
   Authorized Distributors, it is tortiously interfering with Otter's contracts and/or business
   relationships. Otter restricts the manner in which its Authorized Resellers and Authorized
   Distributors may sell Otter Products. Otter's Authorized Distributors are permitted to sell Otter
   products only to approved customers designated in their agreements. Otter's Authorized
   Resellers may sell Otter Products only to end-users.

          Because Blue Point is not an Authorized Reseller, any time it purchases products from an
  Otter Authorized Distributor, Blue Point is interfering with the Authorized Distributor's contract
  with Otter and causing it to breach that contract. Likewise, because Blue Point is not an end-user
  customer, any time it purchases products from an Otter Authorized Reseller for purposes of
  resale, Blue Point is interfering with the Authorized Reseller's contract with Otter and causing it
  to breach that contract. Blue Point now has clear notice of these restrictions. If Blue Point
  continues to acquire Otter Products from Otter's Authorized Resellers or Authorized
  Distributors, such actions will constitute tortious interference with Otter's contracts and/or
  business relationships. See, e.g., Australian Gold, Inc. v. Haffield, 436 F.3d 1228, 1235-38 (10th
  Cir. 2006) (affirming $500,000 damages award for tortious interference with a dealer
  agreement).

          III.   To Avoid A Lawsuit, Blue Point Must Cease and Desist Sales Of Otter
                 Products Immediately.

          For the foregoing reasons, Blue Point's sales of products bearing the Otter Trademarks
  are illegal. Blue Point must immediately cease all sales of Otter Products, remove all Otter
  listings from its Amazon storefront and any other website, and disclose its source of Otter
  Products. If Blue Point fails to comply, Otter intends to file a lawsuit against it seeking all
  available monetary damages—including disgorgement of profits, compensatory damages,
  attorneys' fees, and investigative and other costs—as well as all injunctive relief to which it is
  entitled. In connection with its lawsuit against Blue Point, Otter will investigate and obtain the
  identities of all individuals and entities involved in Blue Point's illegal sales, and will seek
  ownership or de-indexing from search engines of all websites that it uses to sell Otter Products.
  If Blue Point ignores this notice and any subsequent lawsuit, Otter intends to seek and execute a
  defaultjudgment against Blue Point for all of the monetary and injunctive relief outlined above.

           Blue Point should also be aware that, if it ignores this letter and continues to unlawfully
   sell Otter Products, Blue Point will be subject to personal jurisdiction in Colorado where Otter is
Case 2:18-cv-05969-JFB-GRB Document 14-2 Filed 01/09/19 Page 9 of 9 PageID #: 120



   VD RYS
            Legal Counsel



   Dustin Hecker, Esq.
   November 12, 2018
   Page 8


   located. See, e.g., Amini Innovation Corp. v. JS Imps, Inc., 497 F. Supp. 2d 1093, 1106 (C.D.
   Cal. 2007)(explaining that numerous courts have held that a defendant is subject to personal
   jurisdiction in the state where a plaintiff mark owner is located if the defendant intentionally
   infringes the plaintiff's intellectual property while knowing where the plaintiff is located). This
   letter serves as notice to Blue Point that Otter is located in Colorado, its infringing sales harm
   Otter, and that the effects of its unlawful actions will be felt in Colorado where Otter is located if
   Blue Point does not cease its infringing sales.

           To avoid litigation, Blue Point must immediately and permanently comply with the
   demands herein. Please email me at tbpensyl@vorys.com or call me at (614) 464-6334 by no
   later than 5:00 p.m. Eastern Time on November 19, 2018, to confirm Blue Point's compliance
   with these demands.

                                                 Sincerely,

                                                7M            94141
                                                 Tyler B. Pensyl




   1 1/09/2018 31538174
